Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 26, 2019

The Court of Appeals hereby passes the following order:

A20A0116. WATERFRONT GROUP LACEOLA, LLC v. CRAIG
    MCDONALD.

      The Appellant in the above-styled case has filed a motion entitled Appellant’s
Motion To Withdraw Appeal. Said motion is hereby GRANTED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/26/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.